NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADIN LINARES-GONZALEZ; SINDY                    No.    14-73814
AGUILAR-DELINARES, AKA Sindy
Aguilar De Linares,                             Agency Nos.       A095-783-915
                                                                  A095-784-047
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 24, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Adin Linares-Gonzalez and Sindy Aguilar-Delinares, natives and citizens of

Guatemala, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny in part and dismiss in part the petition for review.

      Petitioners do not adequately challenge in their opening brief the BIA’s

denial of their motion to reopen based on ineffective assistance of counsel and

based on a material change in country conditions. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived). Petitioners also do not challenge the BIA’s

denial of their request to reopen pursuant to its sua sponte authority, or the BIA’s

denial of their request for voluntary departure. Id. Thus, these issues are waived.

      We lack jurisdiction to review petitioners’ only specific contention that their

proceedings should be reopened so that they can seek prosecutorial discretion. See

Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    14-73814